 


109 HCON 97 IH: Expressing the sense of the Congress that safe and effective radioprotectant drugs should be procured and stockpiled by the Federal Government as soon as possible.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 97 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mrs. Davis of California (for herself, Mr. Issa, and Mr. Sessions) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that safe and effective radioprotectant drugs should be procured and stockpiled by the Federal Government as soon as possible. 
 
Whereas the threat of a radiological or nuclear attack on the United States is one of the greatest threats now faced by the United States; 
Whereas there is mounting evidence that al Qaeda and other international terrorist groups have pursued and continue to pursue the means to develop and deploy a radiological or nuclear weapon against the American people; 
Whereas there are currently in development drug compounds that hold the potential to prevent or mitigate both the short-term and long-term effects of acute radiation exposure, thereby potentially saving thousands of American lives in the event of a radiological or nuclear attack; 
Whereas the Federal Government has the authority and resources to procure one or more safe and effective whole-body radioprotectants under the Project BioShield Act of 2004; and 
Whereas the Department of Health and Human Services has issued a request for information about potential drugs to treat acute radiation syndrome (ARS): Now, therefore, be it 
 
That— 
(1)the Congress recognizes the great potential of radioprotectant drugs to protect the American people from the growing threat of radiological or nuclear terrorism or other attack; and 
(2)it is the sense of the Congress that the Secretary of Health and Human Services, in collaboration with the Secretary of Homeland Security and in consultation with the Secretary of Defense, should move forward as rapidly as possible to finalize the procurement and stockpiling of safe and effective radioprotectant drugs to counteract both the short-term and long-term health effects of acute radiation exposure. 
 
